Chrysler Group, LLC and s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 17, 2015

                                     No. 04-13-00757-CV

                                      Michael TATSCH,
                                          Appellant

                                               v.

           CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                   Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12977
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

       The panel has considered the appellees’ Chrysler Group LLC’s Motion for Rehearing,
and the motion is DENIED.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court